DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,182,610. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/530,572
U.S. Patent No. 11,182,610
Claim 1
Claim 1
An event recognition method, comprising:
An event recognition system, comprising:
executing, with a controller comprising a processor and logic, an algorithm which receives image data as an input and recognizes a first equipment object and a second equipment object in the image data;
a controller communicatively connected to the camera, the controller comprising a processor and logic that, when executed by the processor, causes the event recognition system to perform operations, including: recognizing an event involving a first airport equipment object and a second airport equipment object based upon image data captured by the camera
recognizing an event involving the first equipment object and the second equipment object based upon the image data using the controller;
wherein recognizing the event comprises recognizing the first airport equipment object and the second airport equipment object in the image data using the controller to execute an algorithm which receives the image data as an input
executing an event procedure based upon the event, wherein the event procedure comprises controlling the first equipment object using the controller; and
executing an event procedure based upon the event, the event procedure comprising controlling the first airport equipment object
transmitting the image data to a network-based client based upon the event.
and transmitting the image data to a network-based client based upon the event
Claim 2
Claim 1
wherein recognizing the event is based upon a signal received by the controller from a sensor of the first equipment object or the second equipment object.
wherein the first airport equipment object or the second airport equipment object comprises a sensor separate from the camera and communicatively connected to the controller, and wherein recognizing the event is based upon a signal received from the sensor.
Claim 3
Claim 2
wherein controlling the first equipment object includes at least one of braking, steering, or moving the first equipment object.
wherein controlling the first airport equipment object includes at least one of braking, steering, or moving the first airport equipment object.
Claim 4
Claim 3
wherein recognizing the event comprises recognizing an identity of the first equipment object in the image data.
wherein recognizing the event comprises recognizing an identity of the first airport equipment object in the image data.
Claim 5
Claim 4
wherein recognizing the event comprises: determining, from the image data, a parameter of a first data set, the parameter being selected from the group consisting of: a size of the second equipment object, a shape of the second equipment object, a position of the second equipment object, a physical condition of the second equipment object, a trajectory of the second equipment object, a travel path of the second equipment object, a velocity of the second equipment object, an acceleration or a deceleration of the second equipment object, a distance of the second equipment object from the first equipment object, and a registration marker of the second equipment object, and
wherein recognizing the event comprises: determining, from the image data, a parameter of a first data set, the parameter being selected from the group consisting of: a size of the second airport equipment object, a shape of the second airport equipment object, a position of the second airport equipment object, a physical condition of the second airport equipment object, a trajectory of the second airport equipment object, a travel path of the second airport equipment object, a velocity of the second airport equipment object, an acceleration or a deceleration of the second airport equipment object, a distance of the second airport equipment object from the first equipment object, and a registration marker of the second airport equipment object, and 
comparing the parameter of the first data set with a corresponding second parameter of a second data set, wherein the corresponding second parameter is retrieved from a reference source,
comparing the parameter of the first data set with a corresponding second parameter of a second data set, wherein the corresponding second parameter is retrieved from a reference source,
wherein recognizing the event is based upon the parameter of the first data set deviating from the corresponding second parameter of the second data set.
wherein recognizing the event is based upon the parameter of the first data set deviating from the corresponding second parameter of the second data set.
Claim 6
Claim 5
wherein the first equipment object is selected from the group consisting of: a passenger boarding bridge, a pre-conditioned air unit, a ground power unit, and a ground support equipment, and wherein the second equipment object is an aircraft or a rotorcraft.
wherein the first airport equipment object is selected from the group consisting of: a passenger boarding bridge, a pre-conditioned air unit, a ground power unit, and a ground support equipment, wherein the second airport equipment object is an aircraft or a rotorcraft.
Claim 7
Claim 6
further comprising displaying the image data in a first window and a second window of a user interface of the network-based client.
wherein the network-based client is configured to display the image data on a user interface comprising a first window and a second window.
Claim 8
Claim 7
wherein displaying the image data comprises displaying the image data in the first window and displaying operating information related to the first equipment object in the second window.
wherein the first window is configured to display the image data and the second window is configured to display operating information related to the first airport equipment object.
Claim 9
Claim 8
wherein the event procedure comprises at least one of: capturing additional image data with a camera; instructing the camera to follow a pre-defined path; manipulating an industrial device; manipulating an electronic device; manipulating a physical gateway; activating an alarm; or communicating with a remote system.
wherein the event procedure comprises at least one of: capturing additional image data from the camera; instructing the camera to follow a pre-defined path; manipulating an industrial device; manipulating an electronic device; manipulating a physical gateway; activating an alarm; or communicating with a remote system.
Claim 10
Claim 9
wherein the image data comprises image data of a first perspective of the second equipment object captured with a first camera and image data of a second perspective of the second equipment object captured with a second camera.
wherein the camera is a first camera, and wherein recognizing the event comprises capturing a first perspective of the second airport equipment object with the first camera and capturing a second perspective of the second airport equipment object with a second camera.
Claim 11
Claim 12
wherein controlling the first equipment object comprises controlling the first equipment object via the network-based client.
wherein controlling the first airport equipment object comprises controlling the first airport equipment object via the network-based client.
Claim 12
Claim 13
further comprising: recognizing a second event involving the second equipment object based upon the image data, and recognizing a third event based upon the event and the second event.
wherein the controller comprises logic that, when executed by the processor, causes the event recognition system to perform operations including: recognizing a second event involving the second equipment object based upon image data captured by the camera, and recognizing a third event based upon the event and the second event.
Claim 13
Claim 14
wherein recognizing the event is based upon a signal received from a sensor mounted on the first equipment object.
wherein the sensor and the camera are mounted on the first equipment object.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton.

In regard to claim 1, Hutton teaches an event recognition method (Hutton abstract noting a system and method for aligning a passenger boarding bridge to a doorway that is disposed along a lateral surface of an aircraft), comprising:
executing, with a controller (Hutton paragraph 16 noting image data is provided from the imager to a processor of an automated bridge controller) comprising a processor and logic (Hutton paragraph 18 noting processor 206, a processor of an automated bridge controller 208), an algorithm which receives image data as an input (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210) and recognizes a first equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge) and a second equipment object in the image data (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft. Thus, this feature corresponds to the “position of the second equipment object” in the claim limitation);
recognizing an event involving the first equipment object and the second equipment
object based upon the image data using the controller (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined);
executing an event procedure based upon the event (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image. The user interface 218 provides to the transmitter 220 an output signal, including data relating to the indication provided by the user aboard the aircraft, which is then transmitted back to the processor. The processor 206 then identifies the feature indicative of a location of the doorway in dependence upon the indication from the user and the data relating to the image of the lateral surface. Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208), wherein the event procedure comprises controlling the first equipment object using the controller (Hutton paragraph 19 noting once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208); and
transmitting the image data to a network-based client (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other remote location) based upon the event (Hutton paragraph 19 noting If the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to a receiver 214 aboard the aircraft.  An output signal is provided from the receiver 214 to the display device 216.  The display device displays the image data in a human intelligible form to the user aboard the aircraft.  The user aboard the aircraft, such as for instance the aircraft pilot, uses the user interface 218 disposed aboard the aircraft to provide an indication relating to the location of the doorway relative to the displayed image).

In regard to claim 3, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein controlling the first equipment object (Hutton paragraph 19 noting actuating an automated alignment operation of the automated bridge controller 208) includes at least one of braking, steering, or moving the first equipment object (Hutton paragraph 16 noting aligning an aircraft-engaging end of a passenger boarding bridge to a doorway. Thus, it can be seen that the equipment object (boarding bridge) is operated/moved/steered to engage it with the doorway).

In regard to claim 5, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein recognizing the event (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined) comprises:
determining, from the image data, a parameter of a first data set (Hutton paragraph 19 noting the imager 204 provides image data to the processor 206.  The processor 206 processes the image data to identify a feature indicative of a location of the doorway of the aircraft), the parameter being selected from the group consisting of: 
a size of a second equipment object, a shape of the second equipment object, a position of the second equipment object, a physical condition of the second equipment object, a trajectory of the second equipment object, a travel path of the second equipment object, a velocity of the second equipment object, an acceleration or a deceleration of the second equipment object, a distance of the second equipment object from the first equipment object, and a registration marker of the second equipment object (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft. Thus, this feature corresponds to the “position of the second equipment object” in the claim limitation), and
comparing the parameter of the first data set (location of the doorway within the image data) with a corresponding second parameter of a second data set, wherein the corresponding second parameter is retrieved from a reference source (Hutton paragraph 24 noting the displayed image data 300 corresponds to image data that has been processed by the processor 206 in an effort to identify the feature indicative of a location of the doorway 302.  The displayed image data 300 may, for example, correspond to a portion of the lateral surface of the aircraft within which the doorway 302 is expected.  In the instant example, the doorway 302 does not appear in the displayed image data 300, which may be the case if the aircraft model has been incorrectly identified or incorrectly entered from a flight database. Thus, the reference source is the flight database used to choose an aircraft model to create an expected location of the doorway. In the event of the doorway location not being found (the detected event) the feature of the location of the doorway in the image data (which isn’t present) has been compared to the expected position of the location feature from the flight database), 
wherein recognizing the event (Hutton paragraph 24 noting the doorway not appearing in the displayed image data) is based upon the parameter of the first data set (location of the doorway in the image data) deviating from the corresponding second parameter of the second data set (Hutton paragraph 24 noting an expected location of the doorway based upon information of a doorway location from a flight database. Thus, the reference source is the flight database used to choose an aircraft model to create an expected location of the doorway. In the event of the doorway location not being found (the detected event) the feature of the location of the doorway in the image data (which isn’t present) has been compared to the expected position of the location feature from the flight database).

In regard to claim 6, Hutton teaches all of the limitations of claim 5 as discussed above. In addition, Hutton teaches wherein the first equipment object is selected from the group consisting of: a passenger boarding bridge, a pre-conditioned air unit, a ground power unit, and a ground support equipment (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge), 
wherein the second equipment object is an aircraft or a rotorcraft (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft).

In regard to claim 9, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the event procedure comprises at least one of: capturing additional image data from the camera; instructing the camera to follow a pre-defined path; manipulating an industrial device; manipulating an electronic device; manipulating a physical gateway; activating an alarm; or communicating with a remote system (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image. The user interface 218 provides to the transmitter 220 an output signal, including data relating to the indication provided by the user aboard the aircraft, which is then transmitted back to the processor. The processor 206 then identifies the feature indicative of a location of the doorway in dependence upon the indication from the user and the data relating to the image of the lateral surface. Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208. Thus, it can be seen that this procedure includes a user “manipulating an electronic device” (user interface), and “communicating with a remote system” (transmitting image data to the remote user)).

In regard to claim 11, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein controlling the first equipment object (Hutton paragraph 19 noting Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208) comprises controlling the first equipment object via the network-based client (Hutton paragraph 19 noting the processor 206 identifies the feature indicative of the location of the doorway in dependence upon the indication from the user and the data relating to the image of the lateral surface. Thus it can be seen that the indications from the user using the remote user interface (via the network-based client) are used in the process of controlling the alignment operation).

In regard to claim 12, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches further comprising: recognizing a second event involving the second equipment object based upon image data (Hutton paragraph 19 noting that after the first event (location of door is not determined, the door being the second object), a signal including the image data is sent to a receiver aboard the aircraft, and the display device displays the image data to be used with a user interface to provide an indication relating to the location of the doorway relative to the displayed image. As such, the providing of an indication is the second event involving the door, based upon the image data transmitted), and
recognizing a third event based upon the event and the second event (Hutton paragraph 19 noting the user interface provides to the transmitter an output signal including data relating to the indication provided, and the transmitter transmits the signal to the receiver 212, which receives the signal and provides an output signal to the processor. The processor then identifies the feature indicative of the location of the doorway. Thus, the transmitting the indication back to the processor for further processing is the 3rd event, based on the first event (door not found) and the second event (indication of the door provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton.

In regard to claim 7, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches further comprising displaying the image data (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image) in a first window (Hutton Figs. 3a-3c showing the image data displayed in a window on a user interface) of a user interface of the network-based client (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other remote location).
However, Hutton does not expressly disclose a second window.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface to the user could be displayed in multiple windows, rather than one window, as it has been held that constructing a formerly integral element into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. As such, it would have been obvious, to a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface of Hutton as shown in Figs. 3a-3c could be placed in different windows, for example the image data in one window, and the control buttons 308, 310, 312 in a separate window. Thus, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Hutton include all of the limitations presented in claim 7.

In regard to claim 8, Hutton teaches all of the limitations of claim 7 as discussed above. In addition, Hutton teaches wherein displaying the image data comprises displaying the image data in the first window (Hutton Figs. 3a-3c showing the image data displayed in a window on a user interface) and displaying operating information related to the first equipment object in the window (Hutton Figs. 3a-3c showing control buttons 308, 310, and 312 which control operations of the procedure used to align the boarding bridge with the airplane doorway, and are thus related to the equipment object; and Hutton paragraph 21 noting optionally, the user interface 218 includes an "emergency stop button" that remains active during the automated alignment function.  In this way, the user may continue to monitor the displayed image and at any time provide a stop command by actuating the "emergency stop button", so as to cause the automated bridge controller to disable the automated alignment function, which is another control for operation related to the equipment object).
However, Hutton does not expressly disclose that the operating information related to the equipment object is displayed in the second window.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface to the user could be displayed in multiple windows, rather than one window, as it has been held that constructing a formerly integral element into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. As such, it would have been obvious, to a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface of Hutton as shown in Figs. 3a-3c could be placed in different windows, for example the image data in one window, and the control buttons 308, 310, 312 (and the optional emergency stop button) in a separate window. Thus, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Hutton include all of the limitations presented in claim 8.


Claims 2, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton, in view of Schoenberger et al. (U.S. Patent No. 5,226,204), hereinafter referred to as Schoenberger.

In regard to claim 2, Hutton teaches all of the limitations of claim 1 as discussed above. However, Hutton does not expressly disclose wherein recognizing the event is based upon a signal received by the controller from a sensor of the first equipment object or the second equipment object.
In the same field of endeavor, Schoenberger teaches wherein recognizing the event is based upon a signal (Schoenberger column 7, lines 7-18 noting use of sensors to determine the relative position of the different components of the passenger loading bridge.  By keeping track of where it was, its trajectory is easily calculated.  This trajectory can be displayed to the operator.  The disclosed apparatus can also predict the future trajectory based upon the operator's inputs, or planned commands in the full automatic mode) received by the controller (Schoenberger column 6, lines 40-67 noting computers 19, 23 which control based on algorithms using position information from the loading bridge components received from the sensors) from a sensor of the first equipment object or the second equipment object (Schoenberger column 7, lines 7-18 noting the apparatus uses sensors to determine the relative position of the different components of the passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger because both disclosures relate to the field of control systems used to align a motorized passenger bridge to an airplane doorway through the use of a system comprising at least one camera, and a user interface for an operator to issue commands to the system in order to align the bridge. The teachings of Schoenberger would benefit the teachings of Hutton by integrating additional sensors into the alignment process for further precision, and to increase the amount of information available during the process. Thus, modified to incorporate the teachings of Schoenberger, the teachings of Hutton include all of the limitations presented in claim 2.

In regard to claim 4, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein recognizing the event comprises recognizing an identity of objects in the image data (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined).
However, Hutton does not expressly disclose the first equipment object in the image data.
In the same field of endeavor, Schoenberger teaches the first equipment object in the image data (Schoenberger abstract noting a control apparatus for aligning a passenger bridge to a door in a vehicle including a video from a camera that has a graphical representation of the relative position of the passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 2.

In regard to claim 10, Hutton teaches all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the image data (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined) comprises image data of a first perspective of the second equipment object (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway) captured with a first camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway)
	However, Hutton does not expressly disclose image data of a second perspective of the second equipment object captured with a second camera.
In the same field of endeavor, Schoenberger teaches image data of a second perspective of the second equipment object captured with a second camera (Schoenberger column 8, lines 49-68 noting apparatus generally will include one or two cameras 8 and 18; that the two cameras have different perspectives; and views from these two cameras are sufficient for an operator located at a remote central station to dock the passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 2.

In regard to claim 13, Hutton teaches all of the limitations of claim 1 as discussed above. However, Hutton does not expressly disclose wherein recognizing the event is based upon a signal received from a sensor mounted on the first equipment object.
In the same field of endeavor, Schoenberger teaches wherein recognizing the event is based upon a signal (Schoenberger column 7, lines 7-18 noting use of sensors to determine the relative position of the different components of the passenger loading bridge.  By keeping track of where it was, its trajectory is easily calculated.  This trajectory can be displayed to the operator.  The disclosed apparatus can also predict the future trajectory based upon the operator's inputs, or planned commands in the full automatic mode) received from a sensor mounted on the first equipment object (Schoenberger column 7, lines 7-18 noting the apparatus uses sensors to determine the relative position of the different components of the passenger loading bridge; and Schoenberger claim 1 noting said sensors mounted on the rotatably connected end of the motorized passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Truscott – U.S. Patent No. 9,746,846
Tan et al. – U.S. Publication No. 2018/0354650

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488